Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al (US 8,361,186) in view of the article by Lopez-Cano Ines et al (“Effect of biochar on the N mineralization dynamics of an agricultural soil amended with sheep manure”) or Hatcher et al (US 2014/0223981), further in view  of Wilson et al (US 2014/0345343), even further in view of Gaunt (US 10,125,055), (with reliance on corresponding provisional application No. 62/322,586) (newly cited). Shearer et al disclose an agricultural composition which includes biochar and manure. (See col. 10, lines 29-64.) Shearer et al teach in the paragraph bridging columns 2 and 3 that the biomass feedstock which is used to form the biochar may be softwood such as a pine tree or hardwood such as an oak tree. The differences between the composition disclosed by Shearer et al, and that recited in applicant’s claims, are that Shearer et al do not disclose that the manure should be sheep manure, that the sheep manure and biochar should be present  in an amount in an amount of 20 to 80 wt%, that the biomass from which the biochar should be produced from be biodegradable municipal waste or wood waste, and that the composition should include non-carbonized separation comprising at least one of pulp or zero fiber and .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to whether the claims embrace an amount of sheep manure or carbonized biocarbon in an amount of 80 wt%, since the total amounts of components would be greater than 100% in such scenario.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736